Question not raised by distinct assignment of error in petition for certiorari can not be considered.
Conviction of illegal possession of intoxicating liquor was authorized.
                       DECIDED SEPTEMBER 19, 1941.
The sole question discussed in the defendant's brief (he having been convicted of having, controlling, and possessing non-taxpaid whisky) was that his conviction should be set aside because the undisputed testimony showed that at the time and place the search, seizure, and arrest were made, the officers were not acting under any warrant issued from any court of competent jurisdiction. "Therefore said acts were in violation of both the United States and State of Georgia constitutions." This question was not raised in the petition for certiorari or passed on by the trial judge, and this court does not have authority to decide any question not raised by a distinct assignment of error in said petition. Code, § 19-402; Duren v.Thomasville, 125 Ga. 1 (53 S.E. 814); Callaway v.Atlanta, 6 Ga. App. 354 (2) (64 S.E. 1105); Sturman v.State, 59 Ga. App. 498 (1 S.E.2d 467). Furthermore, the evidence authorized the judgment, and the judge did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.